Title: To James Madison from George W. Erving, 19 October 1801
From: Erving, George W.
To: Madison, James



No 2.
Sir
American Consulate London No 10 Nicholas Lane Lombard Street Oct: 19t. 1801.
By Mr Dawson who left us a few days since I had the honor of writing to you (No 1 Sepr 29t) since when (on the 8t Inst) I have received my Exequatur from the government here, & from my predecessor the remaining papers belonging to the Agency. The high Court of appeals will commence their sittings in Novr. and you may depend upon my paying the strictest & most unremitted attention to the prosecution of the business before them; upon this part of my commission I propose soon to have the honor of writing to you at large; at present Sir I woud with your permission call the attention of government to a very interesting subject, the situation of our seamen here: It is scarcely credible what a variety of applications I have received for releif even during the short time which I have been in Office, & the multiplied cases of hardship & distress which Every day present themselves: Mr Lenox in the prosecution of his agency appears to have succeeded to a considerable Extent in procuring the discharge of those who have been impressed, but most or all of these when they arrive from the port of their discharge find themselves here perfectly destitute; to obtain births or employment for them on board our own vessels was extremely difficult when wages were high, & tho’ wages have now fallen in consequence of the peace, yet this difficulty from several Causes has encreased: whilst wages were high if a seaman woud ship himself for the United States at something lower than the ordinary rate, he stood some chance of obtain⟨ing⟩ employ; or otherwise he probably went into the English merchant service; now from the number of private as well as public ships of war that are dismantled, & the preference which the English masters of merchantmen give to these their own sailors over American Seamen; as well as the numbers which are discharged from American Ships because they do not now think it necessary to be so fully manned, or because (what also sometim⟨es⟩ happens) the Captain has Engaged them at high wages & finds means to break his Articles with them; from these & other causes few of them can now be sent back to the United States, or have even the resort of the English merchant-service for Employ as formerly. It is to be presumed that the number of seamen thus left destitute will be ve[r]y much encreased by the final discharge of all our men now on board English men of war, & besides these are such as come cured out of hospitals tho yet in a ⟨wea⟩k & almost helpless state; the whole are claimants for succour of various sorts for Employment ⟨c⟩lothes & subsistance: Mr Lenox has been authorized by his Commission hitherto to assist them as their several cases might require; the disbursements have been made by the consul, & repaid by him, this practice we still continue; As Mr Lenox’s functions will now of course soon terminate I shall be at a loss how to proceed without receiving directions from government. The provision made in the Act of 12 Cents per diem for the support of those who are sick &c is certainly not sufficient, ⟨it⟩ is perfectly inadequate to the subsistence of a man in this place; & besides this those who come from the ships of war as well as those from the hospitals ⟨ar⟩e almost always in want of clothes: I have no instructions or authority of any kind which will Enable me to do what really appears ⟨n⟩ecessary for these poor men after Mr Lenox shall have gone & when indeed their numbers & their wants will be much Encreased. If the President shoud see fit upon this representation to allow a certain sum annually to be spent for this almost necessary purpose of the support of Seamen, he may depend upon my using the utmost discretion & œconomy in making the disbursements, & adapting them to the several cases of distress of the applicants; & the greatest circumspection in not being imposed upon by pretended Americans: What sum may be necessary for this purpose I am at present unable to Estimate, but shoud conjecture that four or five thousand dollars or even less woud be sufficient. The regulation of the Act which Enables the Consul to send two men for every hundred ton on board Each ship at his discretion, is of itself extremely good; but as it appears to me extends only to the sick or shipwrecked; & even then if the Captain is obstinate (a case not uncommon) tho he may be fined in the United States, yet this can afford no releif to the poor sailor here; if it was practicable to procure a regulation at the custom house here that no vessel shoud clear out without the permission of the consul, tho such regulation might subject the consul to many cases of Embarrassment & difficulty, yet it woud serve as a most ⟨e⟩ffectual means of restoring our Seamen to their Country ⟨&⟩ of releiving government from the Expence of ⟨s⟩upporting them. I have the honor to be with great respect Sir Your very obt & faithl Servt.
George W Erving
I take the liberty of forwarding under this Enclosure a letter to Mr Gallatin, as the Subject of it is more peculiarly within his department I have supposed that you woud consider it proper for me to address myself to him.
 

   RC (DNA: RG 59, CD, London, vol. 8). Docketed by Wagner.


   The reference is to the 1792 “Act concerning Consuls and Vice-Consuls” (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:254–57). In 1803 Congress passed an act requiring captains to provide for discharged seamen (see William Lee to JM, 20 Jan. 1802, n. 1).


   Erving’s letter to Gallatin has not been found, but it probably discussed consular income (see Erving to JM, 20 Oct. 1801 [second letter]).

